Notice of Pre-AIA  or AIA  Status
 	The present application 16/457,896, filed on 6/28/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application is a CON of PCT/US2019/030934 filed on 05/06/2019, PCT/US2019/030934 has PRO 62/787,206  filed on 12/31/2018, PCT/US2019/030934 has PRO 62/751,713 filed on 10/29/2018 PCT/US2019/030934 has PRO 62/667,550  filed on 05/06/2018

DETAILED ACTION
Response to RCE-1
Claims 1-3,5-6,8-17,19-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 8/5/2022
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
8/5/2022 has been entered

Drawings
The Drawings filed on 6/28/2019 are acceptable for examination purpose.

Priority
Acknowledgment is made of applicant’s claim for domestic priority application
US provisional # 62/787,206  filed on 12/31/2018, US provisional # 62/403,231 filed on 0/03/2016; US provisional # 62/751,713 filed on 10/29/2018 ; 62/667,550  filed on 05/06/2018 under 35 U.S.C. 119 (e).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner








Response to Arguments
Applicant's arguments with respect to claims 1-3,5-6,8-17,19-20 filed on 8/5/2022 have been fully considered, for examiner’s response, see discussion below:

a) 	At page 9-11, 35 USC 101 applicant argues:
 	claim amended to change “executable algorithmic logic” to “executable code” for clarity. Also, claim 1 has been amended to recite that the “executable code” comprises an “operating system” of the at least one external device, and added an example of “firmware” to the list of executable code options. Further, as discussed during the interview, claim 1 has been amended to recite “the access request comprising an access request value” and that the provable access is provided “in response to receiving the access request and confirming that the access request value corresponds to an authorized entity.”  The claim as a whole allows provable access to the executable code, which includes an operating system for the external device. This allows for the updating of the operating system, e.g., firmware, assembly code, embedded code……the claim features clearly integrate any alleged abstract idea into practical application by their improvements to the underlying technology and other meaningful limits on practicing the abstract idea.
Examiner’s response:
	As to the above argument (a), as best understood by the examiner, the
representative claim 1,5,9,15 (as amended) recites “a processor-implemented controller configured to:
 	access a distributed ledger indicating executable code to be executed by a processor of at least one external device, the distributed ledger comprising a blockchain, the executable code comprising an operating system of the at least one external device, the executable code further  comprising at least one of firmware, logical descriptions, computer readable code, , source code, assembly language, a black box executable code or function, an application programming interface (API), embedded code, or a code block for a specified program;
 	tokenize the executable code by generating a provable access to the executable code by at least one of recording a value on the distributed ledger, providing a user with a token demonstrating an access, or recording a transaction on the distributed ledger indicating the access;
 	receive an access request to access the executable code by the at least one external device, the access request comprising an access request value; and
in response to receiving the access request, and conforming that the access request value corresponds to an authorized entity, provide the provable access to the executable code to the at least one external device to operate the processor of the at least one external device using the executable code”, is merely suggests software routines although applicant amended claim to recite processor implemented.  It appears executable code ,  operating system….firmware…….. recording a value ….are merely routines and/or algorithm using a processor and/or physical processing unit.  Thus, claim 1,5,9,15 is directed to the abstract concept of executing “code” which is similar to the claims at issue in  Ele.Power Grp., LLC v. Alstom S.A. 830 F.3d 1350, 1354 (Fed.Cir 2016) (holding that the claims were “drawn to the abstract idea of : 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory.”). Furthermore, the additional limitations tokenize the executable code by generating………. are directed to mere access and execution of code, routines processing performed by the physical processing unit not improved computer operation and/or function) the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at page 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v.Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015), and in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57), claim 1,5,9,15.  Therefore, claim 1-3,      5-6,8-17,19-20 elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular current index set to a working index set, fail to effect a. transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Hence, claim 1,5,9,15 are rejected under 35 USC 101.
	Examiner applies above argument to claims 2-3,6,8,10-14,16-17,19-20 depend from claim 1,5,9,15.

b) 	At page 11-12, 35 USC 112:, applicant argues:
	The claim(s) amended to  recite “ a processor-implemented….similarly the term “distributed ledger” is known term of art, however, to further …….distributed ledger “storing” the executable code……
	With regard to claimed semiconductor fabrication process…3D….claims recite that these are example of the claimed “process to be executed by a processor”…..
Examiner’s response:
	As to the above argument (b), as best understood by the examiner, the
representative claim 1,5,9,15 (as amended) recites “a processor-implemented controller configured to:
 	access a distributed ledger indicating executable code to be executed by a processor of at least one external device, the distributed ledger comprising a blockchain, the executable code comprising an operating system of the at least one external device, the executable code further  comprising at least one of firmware, logical descriptions, computer readable code, , source code, assembly language, a black box executable code or function, an application programming interface (API), embedded code, or a code block for a specified program;
 	tokenize the executable code by generating a provable access to the executable code by at least one of recording a value on the distributed ledger, providing a user with a token demonstrating an access, or recording a transaction on the distributed ledger indicating the access;
 	receive an access request to access the executable code by the at least one external device, the access request comprising an access request value; and
in response to receiving the access request, and conforming that the access request value corresponds to an authorized entity, provide the provable access to the executable code to the at least one external device to operate the processor of the at least one external device using the executable code”.  In view of three-prong analysis MPEP 2181, claim (1,5,9,15) recites mere processor executing software and/or programming instructions, without any sufficient structure.  The prog B is met because the generic placeholder is modified by functional language i.e.,  without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by structural modifier.  Furthermore, prog C is met because claim 1,5,9,15 element(s)is not further modified by sufficient structure or material for performing the claimed function.  As such specification para 00143-00148,001059-001065,001117-001120, fig 69, fig 94-96) does not provide adequate structure such as a black box executable code or  function, access request value……..access to the executable code………. see MPEP § 2173, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Examiner applies above argument to claims 2-3,6,8,10-14,16-17,19-20 depend from claim 1,5,9,15

c) 	At page 13, claim 1, applicant argues:
	There is nothing in Lewison relating to storing executable code comprising an operating system for the external device. Rather, Lewison is directed toward validating certificate entries on the blockchain when a certificate authority issues a certificate
As to the argument (c),  as best understood by the examiner, the prior art of Lewison is directed to certificate authority on a distributed ledger, more specifically ledger transaction with instruction to store the required information to propagate during the transaction (Abstract).  The prior art of Lewison teaches distributed ledger having multiple nodes connected in a network environment, distributed ledger transactions including instructions to each nodes of the ledger  (fig 1, 0027, 0029-0031 ) through peer-to-peer protocol as shown in 0027, as such the prior art of Lewison teaches instructions are executed on-distributed ledger.  The prior art of  Lewision teaches distributed ledger supports blockchain technology, also each distributed ledger nodes verifies each node engagement of each transaction of each distributed point including verifying validating executable code  and/or hash function, security code (0033-0034,0041-0042, fig 2-3)
	The prior art of Ebrahimi is directed to identify management services in blockchain environment, more specifically providing certifying transactions between devices  while maintaining hash value(s) of respective transaction identifiers from the distributed database (Ebrahimi: Abstract, fig 1).  The prior art of Ebrahimi teaches operation processed by the hashing logic (element 220) from the input devices that is transferred to the encryption logic (element 218) as detailed in fig 2A, 0037. It is noted that hash value may also be referred as “hash data” generated by the secure hash algorithm or SHA and the logic element 221 defined by the execution code, firmware and/or respective hardware as detailed in 0039.
 	It is however, noted that  Lewision does not explicitly states but Ebrahimi from the same or similar fields of endeavor teaches the “executable code comprising an operating system of the at least one external device, the executable code further comprising at least one of firmware” (Ebrahimi: 0023, col 2, line 14-18, 0037, 0074 – Ebrahimi teaches blockchain transactions among devices particularly in a distributed database using hashing algorithm, further defines the logic in executing specific code for example encryption logic include software, firmware, hardware, or any combination (Ebrahimi : para 0037) support by any operating system  of different type(s) for example Android OS, iOS and like as detailed in 0023), “access request comprising an access request value, conforming that the access request value corresponds to an authorized entity” (Ebrahimi: 0025,0027 – Ebrahimi teaches digitally associated hash value, public key , respective transaction number (element 132) corresponding to the transmitted hash value and the key as detailed in 0025, further the prior art of Ebrahimi teaches accessible interface of Ebrahimi seal the signed hash value, key in order to protect the transaction that required verification as detailed in 0027.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use defined executable code supporting various operating systems of user(s) device and/or choice by the computing system including hashing logic (Ebrahimi: hash logic element 120) i.e., secure hash algorithm or SHA, with encryption logic (Ebrahimi: encryption logic element 118) that verifies, access, and retrieves secured data on the remote devices (Ebrahimi: 0005-0006), thereby protects security of data. The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398.
	Examiner applies above arguments to claim 5,9,15
d) 	At page 14, applicant argues:
	Zizka, Iuzifovich, and Ishizakiare not applied for and fail to disclose these features. Thus, Zizka, Iuzifovich, and Ishizaki do not remedy the deficiencies of Lewison.
 	Because Lewison, Zizka, Iuzifovich, and Ishizaki do not disclose or render obvious all of the features of amended claims 1, 5, 9, and 15, amended claims 1, 5, 9, and 15 are not obvious over the applied combination.
Examiner’s response:
	Examiner noted applicant’s remarks on above prior arts, although Lewision, Ebrahimi supports transaction on distributed ledger or blockchain transaction processing (fig 1-3, Abstract; Ebrahimi: fig 1A, 0019),   On the other hand, Zizka disclosed “wherein the process comprises a semiconductor fabrication process” (Zizka: 0029, 0065, line 23-25  (claim 10)
Claim 11:
 	Examiner noted that the prior art of  Iuzifovich teaches securing devices used in  internet of things , specifically distributed ledger used in manufacturing processes for example manufacturing processes including three dimensional printing processes, laser cutting and like as detailed 0046, 0051
 	Claims 19-20 are rejected in the analysis of claim 11, and claims 19-20 are rejected on that basis.
Claim 12
 	Examiner noted that the prior art of Iuzifovich teaches coating process including adessive coating, melt-adhesive coating, low surface energy coating, optical coating waterproof coating, scent coating and or any combination of coating) supported in blockchain based distributed leger environment.(0052)
claim 13
 	The prior art of teaches Iuzifovich manufacturing and/or assembly solid, metal mineral, a ceramic, organic solid such as wood and/or a polymer such as rubber, a composite material a semiconductor and like supported in blockchain based distributed leger environment. (0052)
Claim 14:
 	The prior art of Ishizaki teaches  process comprises a crystal fabrication process”. (Abstract, col 5, line 66-67, col 6, line 1-8 using control computer for programming crystal fabrication process)











Statutory Review under 35 USC § 101

Claims 1-3,9-14,15-17,19-20 are directed toward a system and have been reviewed
 	Claims 1-3,9-14,15-17,19-20 appear to be statutory, as the system includes hardware (at least general purpose computer) as disclosed in ¶ para fig 1,0856,00926,1257-1259 of the applicant’s specification referring to hardware and general purpose computer

Claims 5-6, 8 are directed towards a method and have been reviewed.
 	Claims 5-6, 8 perform the method steps determined to be directed to significantly more than an abstract idea (based on currently known judicial exceptions)










Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3,5-6,8-17,19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1,5,9,15 recites: (as amended 8/5/2022)
“a processor-implemented controller configured to:
 	access a distributed ledger indicating executable code to be executed by a processor of at least one external device, the distributed ledger comprising a blockchain, the executable code comprising an operating system of the at least one external device, the executable code further  comprising at least one of firmware, logical descriptions, computer readable code, , source code, assembly language, a black box executable code or function, an application programming interface (API), embedded code, or a code block for a specified program;
 	tokenize the executable code by generating a provable access to the executable code by at least one of recording a value on the distributed ledger, providing a user with a token demonstrating an access, or recording a transaction on the distributed ledger indicating the access;
 	receive an access request to access the executable code by the at least one external device, the access request comprising an access request value; and
in response to receiving the access request, and conforming that the access request value corresponds to an authorized entity, provide the provable access to the executable code to the at least one external device to operate the processor of the at least one external device using the executable code”.   These limitations may be processes of executable code, observation, evaluation, judgement, opinion (see 2019 PEG), mere instructions to apply an exception using a generic computer component cannot provide an inventive concept., furthermore, claim recites “computer readable code, source code, assembly language”, but merely recites external device to operate the processor…………. and nothing in the claim element precludes the step from practically being performed in the mind (executable code, observation, evaluation, judgement, opinion).  For example, but for the “general purpose computer” (spec: ¶ para 1257-1259), the claim limitations “tokenize the executable code”, “recording a value on the distributed ledger”, recording a transaction on the distributed ledger indicating the access, receive an access request  and confirming that the access request value corresponds to an authorized entity as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of general purpose computer  (spec: ¶ para 1257-1259).  For example, but for the general purpose computer  (spec: ¶ para 1257-1259),the above claim limitations in the context of this claim encompasses the user thinking typical programming routines (algorithmic logic).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of general purpose computer (spec: ¶ para 1257-1259), then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, the claim 1 recites an abstract idea.


Step 2A Prong 2 Integration into a practical application
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using general purpose computer  (spec: ¶ para 1257-1259) perform claim limitations “tokenize the executable code”, “recording a value on the distributed ledger”, recording a transaction on the distributed ledger indicating the access, receive an access request……….comprising an access request value”.   The general purpose computer in claim limitation steps is recited at a high-level of generality (i.e, as a general purpose computer performing a generic computer programming instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component and/or  general purpose computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, therefore, claim 1,5,9,15  is/are is directed to an abstract idea.

Step 2B significantly more

 	The claim 1,5,9,15  (as amended 8/5/2022) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application (no additional element of using a processor to perform the claim limitations 1,5,9,15, except general purpose computer  (spec: ¶ para 1257-1259), and the claim limitations ““tokenize the executable code”, “recording a value on the distributed ledger”, recording a transaction on the distributed ledger indicating the access, receive an access request……….comprising an access request value””………. amounts to,  no more than mere instructions and/or routines to apply the exception using a generic computer component and /or general purpose computer  (spec: ¶ para 1257-1259).  Mere instructions to apply an exception using a general purpose computer  cannot provide an inventive concept, therefore, claim 1,5,9,15  is/are not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amounts to no more than mere instructions to apply the exception using a generic computer component and/or general purpose computer . Therefore, these claims 1,5,9,15 (as amended 3/24/2022) are directed to an abstract idea.
Claim 2,6,16
 	Claim 2,6,16 depend from claim 1,5,15 recites “configured to provide the executable code as a black box, and the executable code further comprises an interface description for the executable code”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea, particularly executable code as a black box.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims 2,6,16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “executable code as a black box “ in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component and/or general purpose computer.

Claim 3,8,17:  
 	Claim 3,8,17 depend from claim 1,5,15 recites “further configured to interpret an execution operation of the executable code, and record a transaction on the distributed ledger in response to the execution operation”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 3,8,17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component and/or general purpose computer

Claim 10-14
 	Claim 10-14 depend from claim 9, recites “semiconductor fabrication process”
“3D printing process”, coating process, polymer production process, crystal fabrication process respectively, may be programming instructions, running on a microprocessor or generic computer, these” process, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 10-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component and/or general purpose computer
	Claims 10-14 depend from claim 9, claims 10-14 are rejected in the analysis of claim 9, and claims 10-14 are rejected on that basis.

Claim 19-20
 	Claim 19-20 depend from claim 9,15, recites “wherein the at least one external device comprises at least one of: a coating device, a 3D printer, a semiconductor fabrication device, a food preparation device, a polymer production device, a chemical synthesis device, a biological production device, or a crystal fabrication device, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 	The claims 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amount to no more than mere instructions to apply the exception using a generic computer component and/or general purpose computer.

CLAIM INTERPRETATION

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-3,5-6,8-17,19-20  in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim(s) limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1,5,9,15:
 	claims 1,5,9,15 (as amended 3/24/2022)  includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations is/are:
“a processor-implemented controller configured to:
 	access a distributed ledger indicating executable code to be executed by a processor of at least one external device, the distributed ledger comprising a blockchain, the executable code comprising an operating system of the at least one external device, the executable code further  comprising at least one of firmware, logical descriptions, computer readable code, , source code, assembly language, a black box executable code or function, an application programming interface (API), embedded code, or a code block for a specified program;
 	tokenize the executable code by generating a provable access to the executable algorithmic logic by at least one of recording a value on the distributed ledger, providing a user with a token demonstrating an access, or recording a transaction on the distributed ledger indicating the access;
 	receive an access request to access the executable code by the at least one external device, the access request comprising an access request value; and
in response to receiving the access request, and conforming that the access request value corresponds to an authorized entity, provide the provable access to the executable code to the at least one external device to operate the processor of the at least one external device using the executable code”.   
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Prong A is met because: the claim element(s) recites “access a distributed ledger indicating executable code to be executed by a processor of at least one external device, the distributed ledger comprising a blockchain, the executable code comprising an operating system of the at least one external device, the executable code further  comprising at least one of firmware, logical descriptions, computer readable code, , source code, assembly language, a black box executable code or function………………..tokenize the executable code by generating a provable access to the executable code by at least one of recording a value on the distributed ledger, providing a user with a token demonstrating an access……. receive an access request to access the executable code by the at least one external device, the access request comprising an access request value……”  The specification recites that the distributed ledger, executable code is provided.  The term “distributed ledger”  with respect to “black box executable code or function” is not sufficiently define name of structure this art .

Prong B is met because: the generic placeholder (distributed ledger, executable code) is modified by functional language (without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: merely programming instructions.

Prong C is met because: this claim 1,5,9,15 element(s) is not further modified by sufficient structure or material for performing the claimed function.  As such specification (para 00143-00148,001059-001065,001117-001120, fig 69, fig 94-96) does not provide adequate structure such as a black box executable code or  function ……………..tokenize the executable code for performing the entire claimed function and/or fails to clearly link the structure to the function.

Claim 2,6,16
 	Claim 2,6,16 depend from claim 1,5,15 recites “configured to provide the executable code as a black box, and the executable code further comprises an interface description for the executable code”.   The specification recites that the “code” as a black box”, may  be hardware  or software (such as programming instructions) running on a microprocessor or generic computer.  
Claim 3,8,17:  
 	Claim 3,8,17 depend from claim 1,5,15 recites “further configured to interpret an execution operation of the executable code, and record a transaction on the distributed ledger in response to the execution operation”.  The specification recites that the “code”, “distributed ledger”, may  be hardware  or software (such as programming instructions) running on a microprocessor or generic computer.   

Claim 10-14,19-20
 	Claim 10-14 depend from claim 9,15, recites “semiconductor fabrication process”
“3D printing process”, coating process, polymer production process, crystal fabrication process respectively, may be programming instructions, running on a microprocessor or generic computer, these” process” is not a sufficiently definite name of structure in this art, and above claim 9,15 rejection applied.










35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3,5-6,8-17,19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention

Claims 1,5,9,15 limitations recites “a processor-implemented controller configured to:
 	access a distributed ledger indicating executable code to be executed by a processor of at least one external device, the distributed ledger comprising a blockchain, the executable code comprising an operating system of the at least one external device, the executable code further  comprising at least one of firmware, logical descriptions, computer readable code, , source code, assembly language, a black box executable code or function, an application programming interface (API), embedded code, or a code block for a specified program;
 	tokenize the executable code by generating a provable access to the executable code by at least one of recording a value on the distributed ledger, providing a user with a token demonstrating an access, or recording a transaction on the distributed ledger indicating the access;
 	receive an access request to access the executable code by the at least one external device, the access request comprising an access request value; and
in response to receiving the access request, and conforming that the access request value corresponds to an authorized entity, provide the provable access to the executable code to the at least one external device to operate the processor of the at least one external device using the executable code”, invokes 35 USC 112(f) or pre-AIA  35 USC 112,sixth paragraph (as stated above).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
   	In view of specification para 00143-00148,00692-00714,0875-0876,0879-0894, 001059-001065,001117-001120 is devoid of adequate structure to perform the claimed function.  In particular, the specification state the claimed function mere programming instructions, does not describe a particular structure for performing the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph 

Claim 2,6,16:  depend from claim 1,5,15 recites:
 	“configured to provide the executable code as a black box, and the executable code further comprises an interface description for the executable code”,  the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claims 1,5,15 rejection applied to depend claims 2,6,16

Claim 3,8,17:  depend from claim 1,5,15 recites:
“further configured to interpret an execution operation of the executable code, and record a transaction on the distributed ledger in response to the execution operation”, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claims 1,5,15 rejection applied to depend claims 3,8,17.

Claim 10-14
 	Claim 10-14,19-20 depend from claim 9, 15recites “semiconductor fabrication process” “3D printing process”, coating process, polymer production process, crystal fabrication process respectively, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and above claims 1,5,15 rejection applied to depend claim 10-14,19-20
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3,5-6,8-9,15-17 is/are rejected under 35 U.S.C. 103 as being patentable over Lewision et al., (hereafter Lewision), US Pub.No. 2017/0338967 filed on May,2017 in view of Ebrahimi, US Pub.No. 2016/0330027 published Nov, 2016

As to claim 1,3,9,15, Lewison teaches a system which including “a processor implemented controller configured to (fig 1, 0027, line 1 – Lewison teaches distributed network computer transactions, particularly prior art of Lewison teaches distributed ledger storage in executing the transactions ):
 	“access a distributed ledger indicating executable code to be executed by a processor of at least one external device, the distributed ledger comprising a blockchain” (Lewison :Abstract,  fig 1, 0027, 0029-0031 – Lewision teaches distributed ledger having multiple nodes connected in a network environment, distributed ledger transactions including instructions to each nodes of the ledger through peer-to-peer protocol as shown in 0027, as such the prior art of Lewison teaches instructions are executed on-distributed ledger), “ the executable code comprising,  logical descriptions, computer readable code, , source code, assembly language, a black box executable code or function, an application programming interface (API), embedded code, or a code block for a specified program” (Lewison: 0033-0034,0041-0042, fig 2-3 – Lewision teaches distributed ledger supports blockchain technology, also each distributed ledger nodes verifies each node engagement of each transaction of each distributed point including verifying validating executable code  and/or hash function, security code);
 	“tokenize the executable code by generating a provable access to the executable code by at least one of recording a value on the distributed ledger” (0044-0045, 0048-0050,002-0053 – Lewision teaches ledger certificate  which is access credentials, and forms tokenized validated hash of certificate for transaction-signature key pair recorded as attribute value); “ providing a user with a token demonstrating an access, or recording a transaction on the distributed ledger indicating the access” (Lewision: 0054-0057 – Lewision teaches each distributed ledger node verifies access protocols such as verifying respective attributes associated with the metadata, records the distributed ledger transaction in accessing the ledger certificate ie., validates has of a specific ledger certificate ensures security of the data) ;
 	“receive an access request to access the executable code by the at least one external device” (Lewision: 0071-0074 – Lewision teaches receiving authentication  certificate associated with the key to retrieve attributes   and verifying the connection to the external device validating the hash of the certificate that allows to receive the access request) ; and
 	“in response to receiving the access request, provide the provable access to the executable code to the at least one external device to operate the processor of the at least one external device using the executable code” (Lewision: 0082-0084 – Lewision teaches retrieve the verified and self asserted attributes in further process continuation particularly verifying the extremal device receives the request to process) 
 	It is however, noted that  Lewision does not explicitly states but Ebrahimi from the same or similar fields of endeavor teaches the “executable code comprising an operating system of the at least one external device, the executable code further comprising at least one of firmware” (Ebrahimi: 0023, col 2, line 14-18, 0037, 0074 – Ebrahimi teaches blockchain transactions among devices particularly in a distributed database using hashing algorithm, further defines the logic in executing specific code for example encryption logic include software, firmware, hardware, or any combination (Ebrahimi : para 0037) support by any operating system  of different type(s) for example Android OS, iOS and like as detailed in 0023), “access request comprising an access request value, conforming that the access request value corresponds to an authorized entity” (Ebrahimi: 0025,0027 – Ebrahimi teaches digitally associated hash value, public key , respective transaction number (element 132) corresponding to the transmitted hash value and the key as detailed in 0025, further the prior art of Ebrahimi teaches accessible interface of Ebrahimi seal the signed hash value, key in order to protect the transaction that required verification as detailed in 0027.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use defined executable code supporting various operating systems of user(s) device and/or choice by the computing system including hashing logic (Ebrahimi: hash logic element 120) i.e., secure hash algorithm or SHA, with encryption logic (Ebrahimi: encryption logic element 118) that verifies, access, and retrieves secured data on the remote devices (Ebrahimi: 0005-0006), thereby protects security of data. 

As to claim 2,6,16, Lewision disclosed “configured to provide the executable code as a black box, and the executable algorithmic logic further comprises an interface description for the executable code” (Lewision: 0044-0047, fig 5)
As to claim 3,8,17, Lewision disclosed “interpret an execution operation of the executable code, and record a transaction on the distributed ledger in response to the execution operation” (0077-0078,0085-0086)

Claim 4 (canceled)

Claim 7 (canceled)

Claim 18 (canceled)

Claims 10, is/are rejected under 35 U.S.C. 103 as being patentable over Lewision et al., (hereafter Lewision), US Pub.No. 2017/0338967 filed on May,2017, Ebrahimi, US Pub.No. 2016/0330027 published Nov, 2016 in view of Zizka, US Pub.No. 2019/0238486 filed on Feb,2018

As to claim 10, Lewision, Ebrahimi do not disclose “wherein the process comprises a semiconductor fabrication process”, although Lewision, Ebrahimi supports transaction on distributed ledger or blockchain transaction processing (fig 1-3, Abstract; Ebrahimi: fig 1A, 0019),   On the other hand, Zizka disclosed “wherein the process comprises a semiconductor fabrication process” (Zizka: 0029, 0065, line 23-25 – Zizka teaches distributed ledger nodes associated with the message components and update the ledger to indicate message updated with respect to threshold period of time.  The prior art of Zizka teaches enterprise messaging using blockchain system structure may be configured to use in manufacturing process such as semiconductor fabrication as suggested in para 0065, line 23-25)
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Zizka  with distributed ledger system of Lewision, Ebrahimi. The modification would be obvious because one of the ordinary skill in the art would be motivated to configure to enterprise messaging blockchain system particularly processing distributed ledger to perform defined functions linking ledger including plurality of blocks together securing using cryptographic function (Zizka: 0016-0017) 

Claims 11-13, 19-20, is/are rejected under 35 U.S.C. 103 as being patentable over Lewision et al., (hereafter Lewision), US Pub.No. 2017/0338967 filed on May,2017 Ebrahimi, US Pub.No. 2016/0330027 published Nov, 2016, in view of Iuzifovich, et al., (hereafter Iuzifovich), US Pub.No. 2019/0278950 filed on Mar,2018

As to claim 11, Lewision, Ebrahimi do not disclose “wherein the process comprises a 3D printing process” although Lewision , Ebrahimi supports transaction on distributed ledger or blockchain transaction processing (fig 1-3, Abstract; Ebrahimi: fig 1A, 0019 ).  On the other hand Iuzifovich disclosed “wherein the process comprises a 3D printing process” (Iuzifovich: 0046, 0051 – Iuzifovich teaches securing devices used in  internet of things , specifically distributed ledger used in manufacturing processes for example manufacturing processes including three dimensional printing processes, laser cutting and like as detailed 0051
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of securing devices of internet of things in blockchain supported distributed ledger environment supporting various applications including  3D printed process of Iuzifovich et al., with the with distributed ledger system of Lewision, Ebraimi .  The modification would have been obvious because one of the ordinary skill in the art would be motivated to configure to use securing devices of internet of things in a manufacturing environment supporting various activities such as fabrication, CNC controls, 3d Printing process and like , while blockchain capabilities offer access control (Iuzifovich: 0016-0017), thereby improves security of devices connected in a distributed ledger and avoids malware attacks  (Iuzifovich: 0015-0016)
	
As to claim 12, Iuzifovich disclosed “wherein the process comprises a coating process” (Iuzifovich: 0052 – Iuzifovich teaches coating process including adessive coating, melt-adhesive coating, low surface energy coating, optical coating waterproof coating, scent coating and or any combination of coating) supported in blockchain based distributed leger environment.

As to claim 13, Iuzifovich disclosed “wherein the process comprises a polymer production process” (Iuzifovich: 0052 – Iuzifovich manufacturing and/or assembly solid, metal mineral, a ceramic, organic solid such as wood and/or a polymer such as rubber, a composite material a semiconductor and like supported in blockchain based distributed leger environment.
 	Claims 19-20 are rejected in the analysis of claim 11, and claims 19-20 are rejected on that basis.
Claim 14 is/are rejected under 35 U.S.C. 103 as being patentable over Lewision et al., (hereafter Lewision), US Pub.No. 2017/0338967 filed on May,2017 Ebrahimi, US Pub.No. 2016/0330027 published Nov, 2016 in view of Ishizaki et al., (hereafter Ishizaki), US Patent No. 6589447 published Jul,2003

As to claim 14, Lewision, Ebrahimi do not disclose “wherein the process comprises a crystal fabrication process” although Lewision supports transaction on distributed ledger or blockchain transaction processing (fig 1-3, Abstract).  On the other hand Ishizaki disclosed “wherein the process comprises a crystal fabrication process”.  (Abstract, col 5, line 66-67, col 6, line 1-8 using control computer for programming crystal fabrication process)
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of semiconductor crystal fabrication process of Ishizaki et al., with blockchain transactions supported in distributed ledger environment of Lewision, Ebrahimi.  The modification would have been obvious because one of the ordinary skill in the art would be motivated to configure to use blockchain configuration to replace control computer of Ishizaki with blockchain concept of Lewision to improve quality and reliability crystal fabrication process, while reducing typical steps in the pattern and forming resist coating and like.

Conclusion

The prior art made of record
				a.  	US Pub. No.  	2017/0338967
				b. 	US Pub. No. 		2019/0278950
				c. 	US Pub. No. 		2019/0238486
				d. 	US Patent No. 	6589447
				e. 	US Pub.No. 		20160330027















Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.








Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.












 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154